Case: 4:19-cr-00853-SRC-SPM Doc. #: 5 Filed: 10/10/19 Page: 1 of 2 PageID #: 7




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION                             FILED

 UNITED STATES OF AMERICA,                           )                          OCT 1 0 2019
                                                     )
 Plaintiff,                                          )                     U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT a= MO
                                                     )                           ST. LOUIS
 V.                                                  ) No.
                                                     )
 RAYMOND HOUSE,                                      )
                                                     )            4:19CR853 SRC/SPM
 Defendant.                                          )

                   MOTION FOR PRETRIAL DETENTION AND HEARING

              Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and John Bird, Assistant

United States Attorney for said District, and moves the Court to order Defendant detained

pending trial pursuant to Title 18, United States Code, §3141, et seq.

      As and for its grounds, the United States of America states as follows:

      1. Defendant is charged with one count of being a felon in possession of a firearm in

violation of Title 18, United States Code, Section 922(g)(l ).

      2. According to St. Louis Metropolitan Police Department (SLMPD) Complaint Number

19-041246, on August 22, 2019 at approximately 8 :45 PM, officers on routine patrol observed a

Volkswagen Passat being operated with Illinois license plates registered to a different motor

vehicle. The officers conducted a traffic stop on the vehicle. Defendant was the driver; a male

D.A. was the front passenger. While speaking with the occupants, the officers noticed the smell

of marijuana emanating from the vehicle. The officers requested both Defendant and the front

passenger to exit the car. While Defendant was exiting, the officer observed one Romania/Cugir

make, Mini Draco model, 7.62x39mm caliber, semi-automatic pistol with a fifty (50) round drum

magazine between the center console and driver's seat.       The firearm was seized and found to
Case: 4:19-cr-00853-SRC-SPM Doc. #: 5 Filed: 10/10/19 Page: 2 of 2 PageID #: 8




contain thirty-nine live rounds of ammunition. A Del-Ton Inc. make, .223 Rem caliber, semi-

automatic pistol loaded with twenty-five rounds of ammunition was found between the front

passenger's feet. A further search of the vehicle revealed a quantity of marijuana.

     3. Defendant has several prior felony convictions, to include: Stealing a Motor Vehicle (11

counts) from St. Louis County, Missouri, in Cause Number 2103R-4768A; Unlawful Use of a

Weapon-Carrying a Concealed Weapon from St. Louis County, Missouri, in Cause Number

2105R-5040; Tampering pt degree from St. Louis County, Missouri, in Cause Number 2105R-

5464; Felon in Possession of a Firearm from the Eastern District of Missouri in Cause Number

4:11 CR 114 CEJ; and Robbery pt degree from St. Louis County, Missouri, in Cause Number

15SL-CR4816.        It appears Defendant was on supervision for Robbery pt degree under Cause

Number 15SL-CR4816 at the time of this incident.

    4. Pursuant to Title 18, United States Code, Section 3 l 42(g), the weight of the evidence

against Defendant, the Defendant's history and characteristics, and the nature and seriousness of

the danger to any person or the community that would be posed by Defendant's release warrant

Defendant's detention pending trial.

            WHEREFORE, the United States requests this Court to order Defendant detained prior

to trial.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney
                                                      s/ John Bird
                                                     JOHN BIRD, #37802MO
                                                     Assistant United States Attorney
